On order of the Court, notice is hereby given pursuant to GCR 1963, 933, that the Supreme Court proposes an amendment to GCR 1963, 851, to read as follows (new matter in italics):
Rule 851. Matters Appealable to Supreme Court.
.1-3 — Unchanged.
.4 The Attorney General, where participating counsel of record or otherwise informed, shall notify the clerk of the Michigan Supreme Court whenever the constitutionality of a statute of this state is questioned in any action in the Michigan Court of Appeals or in any Federal court of appellate jurisdiction or Federal court convened pursuant to 28 USC2281.
A copy of this order shall be given to the Secretary of the State Bar of Michigan and to the Court Administrator, pursuant to GCR 1963, 933, and any comments with reference to the adoption of the proposed amended Rule 851 may be forwarded to the Chief Justice or Michigan Supreme Court Director of Legal Services on or before April 1, 1975.